Citation Nr: 1633947	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits on behalf of his minor children.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2005.  The appellant is the Veteran's ex-wife and the mother of his two minor children.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


REMAND

In a September 2011 apportionment decision, the RO denied the appellant's claim on behalf of her minor children because it determined an apportionment would be a hardship on the Veteran.  The decision noted that the Veteran's income after expenses was negative.  If the Veteran's child is not in the Veteran's custody, all or any part of the compensation or pension payable on account of the Veteran may be apportioned as may be prescribed by VA.  38 U.S.C.A. § 5307 (West 2014).

In an August 2011 financial status report, the Veteran indicated he was not married, and had a total monthly net income of $1,471.00 with monthly expenses of $1,719.00.  The Veteran stated he was paying child support.  A December 2015 VA examination report reflects that the Veteran reported that he had been married for two years, and he would be going "to court soon on child support contempt."  A March 2015 statement from the appellant stated that the Veteran had not been paying child support.  

As the Veteran's marital and financial situation appear to have changed since the most recent financial status report from five years ago, the Board finds that the claim must be remanded to obtain an updated financial status report.  An updated financial status report must also be obtained from the appellant.  

Additionally, the record does not contain recent documentation of the Veteran's child support obligations and payments.  Therefore, the RO should obtain any relevant information regarding child support payments.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain comprehensive reports of the Veteran's child support obligations and payments for the appellant's children from courts of appropriate jurisdiction in Marion County, Oregon, or any other appropriate sources for such information.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he or she is ultimately responsible for providing the evidence.  The appellant and the Veteran must then be given an opportunity to respond.

2.  The RO must send the appellant a Financial Status Report form and request that she complete it showing all of her income and expenses.  The significance of the appellant's compliance with this request must be explained, to specifically include advising her that failure to cooperate may result in an adverse determination.

3.  The RO must send the Veteran a Financial Status Report form and request that he complete it showing all of his income and expenses.  The significance of his compliance with this request should be explained, to specifically include advising him that failure to cooperate may result in an adverse determination.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the appellant and Veteran.  After the appellant and the Veteran have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

